 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   LA TWON WEAVER,                                    Case No.: 18cv2888 BTM (LL)
10                                    Petitioner,
                                                        ORDER:
11   v.
                                                        (1) CONDITIONALLY GRANTING
12   RONALD DAVIS, Warden of California
                                                        PETITIONER’S REQUEST TO
     State Prison at San Quentin,
13                                                      PROCEED IN FORMA PAUPERIS;
                                    Respondent.         (2) GRANTING REQUEST FOR
14
                                                        APPOINTMENT OF COUNSEL;
15                                                      (3) APPOINTING COUNSEL
                                                        PURSUANT TO SELECTION
16
                                                        BOARD RECOMMENDATION; AND
17                                                      (4) GRANTING TEMPORARY STAY
                                                        OF EXECUTION
18
19                                                      [ECF Nos. 1, 2]
20
21         On December 27, 2018, Petitioner La Twon Weaver filed a request for appointment
22   of counsel for his federal habeas proceedings and for a stay of execution of his sentence.
23   (ECF No. 1.) Petitioner also filed an application for leave to proceed in forma pauperis
24   [“IFP”]. (ECF No. 2.) For the reasons discussed below, the Court CONDITIONALLY
25   GRANTS the request to proceed IFP pending the submission of a trust account statement,
26   GRANTS the request for appointment of counsel, APPOINTS counsel pursuant to the
27   recommendation of the Selection Board, and GRANTS a temporary stay of execution.
28   ///

                                                    1
                                                                               18cv2888 BTM (LL)
 1   ///
 2   ///
 3   ///
 4                                       BACKGROUND
 5         Petitioner was convicted in a San Diego Superior Court bench trial of robbery,
 6   burglary, and first degree murder, with the special circumstances of murder in the course
 7   of a robbery and murder in the course of a burglary, and was sentenced to death. On April
 8   16, 2012, the California Supreme Court affirmed his convictions and sentence on direct
 9   appeal. People v. Weaver, 53 Cal. 4th 1056 (2012). The United States Supreme Court
10   denied the petition for a writ of certiorari on January 7, 2013. Weaver v. California, 568
11   U.S. 1095 (2013). On November 14, 2018, the California Supreme Court denied his
12   petition   for   writ   of    habeas    corpus.       (See    Case    No.    S193534        at
13   http://appellatecases.courtinfo.ca.gov/search.cfm?dist=0, last visited January 10, 2019.)
14                                REQUEST TO PROCEED IFP
15         With respect to the request to proceed in forma pauperis, Petitioner has submitted an
16   Application to Proceed in District Court Without Prepaying Fees or Costs, stating that he
17   is incarcerated at San Quentin State Prison, that his take home pay or wages is $0.00, that
18   he has not received other income in the past 12 months, that he has $0.00 in cash, checking
19   or savings, and has written “Not Applicable” to a question concerning items of value he
20   owns or held in another person’s name. (ECF No. 2 at 1-2.) However, Petitioner did not
21   include a trust account statement or certificate from the warden or other institutional
22   officer, which is necessary to his application. See 28 U.S.C. § 1915(a)(2) (“A prisoner
23   seeking to bring a civil action or appeal a judgment in a civil action or proceeding without
24   prepayment of fees or security therefor, in addition to filing the affidavit filed under
25   paragraph (1), shall submit a certified copy of the trust fund account statement (or
26   institutional equivalent) for the prisoner for the 6-month period immediately preceding the
27   filing of the complaint or notice of appeal, obtained from the appropriate official of each
28   prison at which the prisoner is or was confined.”); see also Calderon v. United States

                                                  2
                                                                                 18cv2888 BTM (LL)
 1   District Court for the Northern District of California, 98 F.3d 1102, 1107 n.3 (9th Cir.
 2   1996) (“Unlike non-capital prisoners who initiate habeas proceedings by filing a petition
 3   for a writ of habeas corpus, capital prisoners commence federal habeas proceedings by
 4   filing a request for appointment of counsel.”), citing McFarland v. Scott, 512 U.S. 849
 5   (1994). The Court CONDITIONALLY GRANTS Petitioner’s request to proceed IFP
 6   pending the submission of a trust account statement within thirty (30) days of the date of
 7   this Order.
 8    REQUEST FOR APPOINTMENT OF COUNSEL AND STAY OF EXECUTION
 9         Petitioner states: “I intend to file a petition for writ of habeas corpus in this Court,
10   alleging federal constitutional errors that entitle me to relief from the judgment of
11   conviction and sentence of death. I need the assistance of counsel in preparing and
12   litigating this petition.” (ECF No. 1-2 at 2.) Petitioner also states that: “I am indigent and
13   do not have the assets to retain an attorney to represent me in these proceedings.” (Id.)
14         The federal statute that provides for the appointment of counsel in capital habeas
15   proceedings states in relevant part that: “In any post conviction proceeding under section
16   2254 or 2255 of title 28, United States Code, seeking to vacate or set aside a death sentence,
17   any defendant who is or becomes financially unable to obtain adequate representation or
18   investigative, expert, or other reasonably necessary services shall be entitled to the
19   appointment of one or more attorneys and the furnishing of such other services in
20   accordance with subsections (b) through (f).” 18 U.S.C. § 3599(a)(2). This district’s local
21   rules concerning capital federal habeas corpus proceedings similiarly provides that: “Each
22   indigent petitioner must be represented by counsel unless petitioner has clearly elected to
23   represent himself and the court is satisfied, after hearing, that petitioner’s election is
24   intelligent and voluntary.” CivLR HC.3(d)(1). Upon consideration, Petitioner’s request
25   for the appointment of counsel appears reasonable and is therefore GRANTED.
26         Petitioner also states that: “The attorneys who represented me in state court
27   proceedings, James Thomson, 732 Addison Street, Suite A, Berkeley, California 94710,
28   and Elisabeth Semel and Ty Alper, Death Penalty Law Clinic, U.C. Berkeley School of

                                                   3
                                                                                   18cv2888 BTM (LL)
 1   Law, 491 Simon Hall, Berkeley, CA 94720 have advised me that they are available to
 2   represent me in these federal habeas corpus proceedings, and I request that Mr. Thomson,
 3   Ms. Semel, and Mr. Alper be appointed to represent me.” (ECF No. 1-2 at 2.)
 4           While this matter was pending, the Court received a letter from the Selection Board
 5   with respect to Petitioner’s request for counsel.       Based on the Selection Board’s
 6   recommendation of current appellate counsel for appointment in federal court, including
 7   both the Board’s statements about counsels’ proficiency and familiarity with Petitioner’s
 8   case history and the statement that counsel are willing to continue their representation of
 9   Petitioner, and pursuant to Local Rule, the Court APPOINTS Attorneys James Thomson,
10   Elisabeth Semel, and Ty Alper as counsel for Petitioner. See CivLR HC.3(d)(1) (“If state
11   appellate counsel is available to continue representation into federal courts, and is deemed
12   qualified to do so by the selection board, there is a presumption in favor of continued
13   representation except when state appellate counsel was also counsel at trial.”) The Clerk
14   of the Court shall file the letter from the Selection Board under seal in the record of this
15   case.
16           Finally, the Court GRANTS a temporary stay of execution for 45 days. See CivLR
17   HC.3(g)(2).
18                                 CONCLUSION AND ORDER
19           For the reasons discussed above, the Court CONDITIONALLY GRANTS
20   Petitioner’s request to proceed in forma pauperis pending the submission of a trust account
21   statement within 30 days of the date of this Order.
22           The Court GRANTS Petitioner’s request for appointment of counsel. Pursuant to
23   Local Rule HC.3(d)(1) and the recommendation of the Selection Board for the United
24   States District Court, Southern District of California, the Court APPOINTS Attorneys
25   James Thomson, Elisabeth Semel, and Ty Alper to represent Petitioner La Twon Weaver
26   in his capital habeas corpus proceedings.
27   ///
28   ///

                                                  4
                                                                                 18cv2888 BTM (LL)
 1         Pursuant to Local Rule HC.3(g)(2), the Court GRANTS a temporary stay of
 2   execution and “[t]he temporary stay will remain in effect for forty-five (45) days,” up to
 3   and including March 18, 2019, “unless extended by the court.” Id.
 4         The Clerk of Court will serve a certified copy of this order on Petitioner La Twon
 5   Weaver; Attorney James Thomson; Attorney Elisabeth Semel; Attorney Ty Alper;
 6   Respondent Ronald Davis, Warden of San Quentin Prison; the Clerk of the San Diego
 7   County Superior Court; Xavier Becerra, Attorney General of the State of California;
 8   Allison V. Acosta, Deputy Attorney General of the State of California; Office of the
 9   District Attorney of San Diego County; Joseph Schlesinger, California Appellate Project;
10   Kathy Nester, Federal Defenders of San Diego, Inc.; and James Fife, Federal Defenders of
11   San Diego, Inc.
12   IT IS SO ORDERED.
13   Dated: February 5, 2019
14                                         _______________________________________
15                                         BARRY TED MOSKOWITZ
                                           United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                               18cv2888 BTM (LL)
